17‐648 
     Choi v. Tower Research Capital LLC 

 1

 2                                  In the
 3             United States Court of Appeals
 4                       For the Second Circuit
 5                                   ________ 
 6                                          
 7                             AUGUST TERM, 2017 
 8                                          
 9                         ARGUED: SEPTEMBER 20, 2017  
10                          DECIDED: MARCH 29, 2018 
11                                          
12                                No. 17‐648‐cv 
13                                          
14      MYUN‐UK CHOI, JIN‐HO JUNG, SUNG‐HUN JUNG, SUNG‐HEE LEE, 
15     KYUNG‐SUB LEE, individually and on behalf of all others similarly 
16                                   situated, 
17                             Plaintiffs‐Appellants, 
18                                          
19                                        v. 
20                                          
21             TOWER RESEARCH CAPITAL LLC, MARK GORTON, 
22                             Defendants‐Appellees. 
23                                   ________ 
24                                          
25               Appeal from the United States District Court 
26                   for the Southern District of New York. 
27                 No. 14‐cv‐09912 – Kimba M. Wood, Judge. 
28                                   ________ 
29                                          
30   Before: WALKER, POOLER, and LOHIER, Circuit Judges. 
31                                   ________ 
32    
33         Plaintiffs, five Korean citizens, transacted on a “night market” 

34   of  Korea  Exchange  (“KRX”)  futures  contracts.    The  KRX  is  a 
     2                                                                 No. 17‐648

 1   derivatives  and  securities  exchange  headquartered  in  Busan,  South 

 2   Korea.  On the KRX night market, traders enter orders in Korea when 

 3   the  KRX  is  closed  for  business,  whereupon  their orders  are  quickly 

 4   matched  with  a  counterparty  by  an  electronic  trading  platform 

 5   (“CME  Globex”)  located  in  Aurora,  Illinois.    The  trades  are  then 

 6   cleared  and  settled  on  the  KRX  when  it  opens  for  business  the 

 7   following morning. 

 8          Plaintiffs allege that Defendants Tower Research Capital LLC, 

 9   a New York based high‐frequency trading firm, and its founder, Mark 

10   Gorton,  injured  them  and  others  by  engaging  in  manipulative 

11   “spoofing” transactions on the KRX night market in violation of the 

12   Commodity  Exchange  Act  (“CEA”),  7  U.S.C.  §§  1  et  seq.,  and  New 

13   York law.  The district court dismissed the action principally on the 

14   ground  that  the  CEA  does  not  apply  extraterritorially  as  would  be 

15   required  for  it  to  reach  Defendants’  alleged  conduct.    Because  we 

16   conclude  Plaintiffs’  allegations  make  it  plausible  that  the  trades  at 

17   issue were “domestic transactions” under our precedent, we do not 

18   agree  that  application  of  the  CEA  to  Defendants’  alleged  conduct 

19   would be an impermissible extraterritorial application of the act.  We 

20   also disagree with the district court’s conclusion that Plaintiffs failed 

21   to state a claim for unjust enrichment.  Accordingly, we VACATE and 

22   REMAND for further proceedings. 

23                                     ________ 
     3                                                              No. 17‐648

 1                                         
 2                       MICHAEL  EISENKRAFT,  Cohen  Milstein  Sellers  & 
 3                       Toll  PLLC,  New  York,  NY  (J.  Douglas  Richards, 
 4                       Richard  Speirs,  Cohen  Milstein  Sellers  &  Toll 
 5                       PLLC,  New  York,  NY;  Times  Wang,  Cohen 
 6                       Milstein Sellers & Toll PLLC, Washington, DC, on 
 7                       the brief), for Plaintiffs‐Appellants. 

 8                       NOAH  A.  LEVINE,  Wilmer  Cutler  Pickering  Hale 
 9                       and  Dorr  LLP,  New  York,  NY  (Matthew  T. 
10                       Martens,  Albinas  J.  Prizgintas,  Wilmer  Cutler 
11                       Pickering Hale and Dorr LLP, Washington DC, on 
12                       the brief), for Defendants‐Appellees. 

13                                   ________ 
14    
15   JOHN M. WALKER, JR., Circuit Judge: 

16         Plaintiffs, five Korean citizens, transacted on a “night market” 

17   of  Korea  Exchange  (“KRX”)  futures  contracts.    The  KRX  is  a 

18   derivatives  and  securities  exchange  headquartered  in  Busan,  South 

19   Korea.  On the KRX night market, traders enter orders in Korea, when 

20   the  KRX  is  closed  for  business,  whereupon  their orders  are  quickly 

21   matched  with  a  counterparty  by  an  electronic  trading  platform 

22   (“CME  Globex”)  located  in  Aurora,  Illinois.    The  trades  are  then 

23   cleared  and  settled  on  the  KRX  when  it  opens  for  business  the 

24   following morning.   

25         Plaintiffs allege that Defendants Tower Research Capital LLC 

26   (“Tower”),  a  New  York  based  high‐frequency  trading  firm,  and  its 

27   founder,  Mark  Gorton,  injured  them  and  others  by  engaging  in 
     4                                                                   No. 17‐648

 1   manipulative  “spoofing”  transactions  on  the  KRX  night  market  in 

 2   violation of the Commodity Exchange Act (“CEA”), 7 U.S.C. §§ 1 et 

 3   seq.,  and  New  York  law.    The  district  court  dismissed  the  action 

 4   principally  on  the  ground  that  the  CEA  does  not  apply 

 5   extraterritorially  as  would  be  required  for  it  to  reach  Defendants’ 

 6   alleged conduct.  Because we conclude Plaintiffs’ allegations make it 

 7   plausible that the trades at issue were “domestic transactions” under 

 8   our  precedent,  we  do  not  agree  that  application  of  the  CEA  to 

 9   Defendants’  alleged  conduct  would  be  an  impermissible 

10   extraterritorial  application  of  the  act.    We  also  disagree  with  the 

11   district  court’s  conclusion  that  Plaintiffs  failed  to  state  a  claim  for 

12   unjust enrichment under New York law.  Accordingly, we VACATE 

13   and REMAND for further proceedings. 


14                                BACKGROUND1  

15            The KOSPI 200, a stock index akin to the S&P 500 or the Dow 

16   Jones,  consists  of  the  weighted  averaged  of  two  hundred  Korean 

17   stocks traded on the KRX.  The KRX also includes a KOSPI 200 futures 

18   contract in its daytime trading, which allows traders to speculate on 

19   the value of the KOSPI 200 index at various future dates.  To facilitate 

20   after‐hours  trading  of  KOSPI  200  futures,  the  KRX  contracted  with 

21   CME  Group,  the  product  of  a  merger  of  the  Chicago  Mercantile 


           These facts derive from the amended complaint, and we accept them 
          1

     as true.  See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). 
     5                                                                 No. 17‐648

 1   Exchange (“CME”) and the Chicago Board of Trade, to establish an 

 2   overnight  market  for  futures  trading.    Pursuant  to  that  agreement, 

 3   futures contracts on KRX’s “night market” are listed and traded on 

 4   “CME  Globex,  an  electronic  CME  platform  located  in  Aurora, 

 5   Illinois.”    Amended  Complaint  (“AC”)  ¶ 18.    CME  Globex  “is  the 

 6   same platform which CME [Group] utilizes to trade derivatives [of a 

 7   wholly  domestic  character]  based  on  U.S.  Treasury  bonds,  the  S&P 

 8   500,  the  NASDAQ  100,  the  Dow  Jones  Industrial  Average,  grains, 

 9   livestock,  weather  and  real  estate.”    AC  ¶  18.    In  2012,  the  year 

10   relevant  to  this  action,  approximately  7,000,000  trades  of  futures 

11   contracts took place on the KRX night market.  AC ¶ 20 n.8.  

12          A KRX night market trade begins with the placement of a “limit 

13   order”  on  the  KRX  system  in  Korea.    Within  seconds,  the  trader’s 

14   order is matched with an anonymous counterparty on CME Globex 

15   “using the multiple price a[u]ction method through which successful 

16   bidders are required to pay for the allotted quantity of securities at 

17   the  respect  price/yield  at  which  they  have  bid.”    AC ¶ 21  (internal 

18   quotation  marks  omitted).  Following  matching,  “settlement  of  all 

19   trades occurs the day after on the KRX.”  AC ¶ 22.  

20          In 1998, Gorton founded Tower, a high‐frequency trading firm.  

21   “High frequency trading firms use computers to create and operate 

22   algorithms  and,  by  using  those  algorithms  and  technology,  execute 

23   trades  faster  than  anyone  else—making  pennies  on  millions  and 
     6                                                                  No. 17‐648

 1   millions of trades executed in milliseconds.”  AC ¶ 27.  In 2012, Tower 

 2   aggressively brought its algorithm and technology to bear on the KRX 

 3   night market, executing nearly 4,000,000 trades of futures contracts, 

 4   approximately  53.8%  of  all  KRX  night  market  trades  that  year.  

 5   AC ¶ 31.  

 6          Plaintiffs allege that a significant number of these trades were 

 7   manipulative,  in  that  Defendants  “utilized  their  algorithmic  flash 

 8   trading abilities  to  artificially and  illegally  manipulate  prices  of  the 

 9   KOSPI 200 Futures during Night Market trading on the CME for their 

10   own  profit.”    AC  ¶  31.    Specifically,  Plaintiffs  allege  that  Tower’s 

11   traders “created hundreds and hundreds of fictitious buys and sells 

12   to artificially manipulate the price of the KOSPI 200 futures contracts 

13   they were trading on the CME Globex.”  AC ¶ 32.   

14          The alleged scheme—which Plaintiffs describe as “spoofing”—

15   operated as follows.  Tower’s traders would enter large volume buy 

16   or sell orders on the KRX night market and then would use Tower’s 

17   high‐frequency  technology  to  immediately  cancel  their  orders  or 

18   ensure  that  they  themselves  were  the  counterparties  on  the  trades.  

19   They would do so because the intent was not to execute the trades but 

20   to  create a  false  impression  about  supply  and demand and  thereby 

21   drive  the  market  price  either  up  or  down.    Once  that  was 

22   accomplished,  the  traders  would  sell  contracts  at  the  artificially 

23   inflated  price  or  buy  contracts  at  the  artificially  deflated  price, 
     7                                                                  No. 17‐648

 1   eventually reaping substantial profits either way.  In 2012, Plaintiffs 

 2   allege, Tower’s traders used this spoofing practice hundreds of times, 

 3   earning more than $14,000,000 in illicit profits.  AC ¶ 35.  

 4          Plaintiffs,  for  their  part,  executed  more  than  1,000  KRX  night 

 5   market trades in 2012.  AC ¶ 24.  Given the anonymity of CME Globex, 

 6   Plaintiffs cannot at the moment identify with precision whether they 

 7   were  a  counterparty  on  any  of  the  allegedly  manipulative  Tower 

 8   trades, but they allege it to be a near statistical certainty that at least 

 9   one Tower trader was a direct counterparty with at least one Plaintiff 

10   in  a  KRX  night  market  trade  in  2012.    AC ¶ 31  n.13.    In  any  event, 

11   Plaintiffs allege that they traded at artificial prices during and due to 

12   Defendants’ spoofing waves. 

13          In  May  2014,  a  Korean  government  regulator,  the  Financial 

14   Services  Commission  (“FSC”),  uncovered  Defendants’  scheme  and 

15   referred  Tower  to  Korean  prosecutors.    FSC  publicly  stated  that 

16   “traders  of  a  U.S.  based  algorithmic  trading  specialty  company 

17   accessed the KOSPI 200 Overnight Futures Market and traded with 

18   the use of the [sic] proprietary algorithmic trading technique, which 

19   manipulated prices to build their buy and sell positions by creating 

20   automatically  and  repeatedly  fictitious  trades.”    AC  ¶  36.    Several 

21   media  outlets  also  reported  on  the  scheme  and  identified  Tower  as 

22   the responsible entity.  AC ¶¶ 37–40.  
     8                                                                  No. 17‐648

 1          In December 2014, Plaintiffs filed a class complaint on behalf of 

 2   themselves  and  other  individuals  or  entities  that  were  allegedly 

 3   harmed by Defendants’ spoofing scheme when they traded in futures 

 4   on the KRX night market in 2012. Plaintiffs alleged that Defendants’ 

 5   conduct  violated  several  sections  of  the  CEA  and  New  York’s 

 6   prohibition on unjust enrichment. 

 7          Defendants moved to dismiss and the district court (Kimba M. 

 8   Wood,  J.)  granted  the  motion.    Relying  on  Morrison  v.  National 

 9   Australia  Bank  Ltd.,  561  U.S.  247  (2010),  the  district  court  concluded 

10   that  application  of  the  CEA  to  Defendants’  conduct  would  be  an 

11   impermissible extraterritorial application of the act.  Myun‐Uk Choi v. 

12   Tower Research Capital LLC, 165 F. Supp. 3d 42 (S.D.N.Y. 2016).  The 

13   district  court  reasoned  that,  under  Morrison,  Defendants’  alleged 

14   conduct  was  within  the  territorial  reach  of  the  CEA  only  if  the 

15   contracts at issue were (i) purchased or sold in the United States or 

16   (ii) listed  on  a  domestic  exchange.    Id.  at  48.    The  district  court 

17   determined  that  the  contracts  were  not  purchased  or  sold  in  the 

18   United States because the orders needed to “first be placed through 

19   the KRX trading system [in Korea],” and because any trades matched 

20   on CME Globex in Illinois were final only when settled the following 

21   morning in Busan.  Id. at 49.  The district court then concluded that 

22   although  CME  might  be  a  “domestic  exchange,”  Plaintiffs  did  not 

23   sufficiently plead that the same was true for CME Globex.  Id. at 49–50.  
     9                                                                        No. 17‐648

 1   Finally,  the  district  court  dismissed  Plaintiffs’  unjust  enrichment 

 2   claim on the ground that Plaintiffs did not allege “any direct dealing 

 3   or actual, substantive relationship with the Defendants.”  Id. at 51.    

 4            Plaintiffs amended their complaint to add allegations about the 

 5   domesticity  of  KRX  night  market  transactions,  the  nature  of  CME 

 6   Globex,  and  the  likelihood  that  they  were  counterparties  with 

 7   Defendants during the relevant period.   

 8            Defendants filed another motion to dismiss, which the district 

 9   court again granted.  Myun‐Uk Choi v. Tower Research Capital LLC, 232 

10   F.  Supp.  3d  337  (S.D.N.Y.  2017).2    The  district  court  concluded  that 

11   Plaintiffs  still  failed  to  sufficiently  allege  that  CME  Globex  is  a 

12   “domestic exchange” under Morrison because it is not structured like 

13   other  exchanges,  is  not  registered  as  an  exchange  with  the 

14   Commodity  Futures  Trading Commission,  and  is  not  subject  to  the 

15   rules of a registered exchange.  Id. at 341–42.  The district court also 

16   held that the amended allegations did not plausibly show that trades 

17   on the KRX night market were “domestic transactions” because, in its 


          The district court’s first decision rejected Defendants’ argument that 
          2

     Plaintiffs’  allegations  are  subject  to  Fed.  R.  Civ.  P.  9(b)’s  heightened 
     pleading standard.  165 F. Supp. 3d at 46–48.  Although Defendants raised 
     the argument again in their subsequent motion to dismiss, the district court 
     did  not  address  it  or  Defendants’  argument  that,  apart  from  Morrison, 
     Plaintiffs  failed  to  state  a  CEA  claim.    Defendants  do  not  press  either  of 
     these  arguments  on  appeal  and  we  do  not  address  them.    Nor  do  we 
     address  whether  the  specific  allegations  in  the  complaint  constitute 
     “spoofing” in violation of the CEA. 
     10                                                                No. 17‐648

 1   view,  KRX  rules  suggest  that  transactions  become  final  only  when 

 2   they settle on the KRX, not when they match on CME Globex.  Id. at 

 3   342.    Finally,  the  district  court  again  dismissed  Plaintiffs’  unjust 

 4   enrichment  claim  on  the  ground  that  Plaintiffs  needed  “definitive 

 5   evidence  of  a  direct  relationship,”  yet  they  “failed  to  prove  that 

 6   buyers and sellers were direct counterparties under KRX rules.”  Id. 

 7   at 343.  Plaintiffs appealed. 


 8                                 DISCUSSION 

 9          “We review de novo the dismissal of a complaint for failure to 

10   state a claim upon which relief can be granted.”  Reich v. Lopez, 858 

11   F.3d  55,  59  (2d  Cir.  2017).    “To  survive  a  motion  to  dismiss,  a 

12   complaint must contain sufficient factual matter, accepted as true, to 

13   ‘state a claim to relief that is plausible on its face.’”  Ashcroft v. Iqbal, 

14   556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). 

15          Plaintiffs  contend  that  the  district  court  erred  in  dismissing 

16   their  CEA  and  unjust  enrichment  claims.    Because  we  conclude 

17   Plaintiffs  sufficiently  alleged  that  applying  the  CEA  to  Defendants’ 

18   conduct  would  not  be  an  extraterritorial  application  of  the  act,  and 

19   that Plaintiffs’ losses were sufficiently related to Defendants’ gains for 

20   purposes of their unjust enrichment claim, we agree.   

21          I.     Commodity Exchange Act 

22          “The CEA is a remedial statute that serves the crucial purpose 

23   of protecting the innocent individual investor—who may know little 
     11                                                                  No. 17‐648

 1   about the intricacies and complexities of the commodities market—

 2   from being misled or deceived.”  Loginovskaya v. Batratchenko, 764 F.3d 

 3   266, 270 (2d Cir. 2014) (internal quotation marks omitted).  As relevant 

 4   to Plaintiffs’ amended complaint, the CEA proscribes the use of “any 

 5   manipulative or deceptive device or contrivance” in connection with 

 6   a  futures  contract  and  prohibits  the  manipulation  of  the  price  of  a 

 7   futures contract.  7 U.S.C. § 9(1), (3). 

 8          Defendants’  argument  is  that,  under  Morrison,  KRX  night 

 9   market  trades  occur  outside  of  the  United  States  and  are  therefore 

10   beyond the CEA’s reach.  

11          In Morrison, the Supreme Court set out to define the territorial 

12   reach  of  §  10(b)  of  the  Securities  Exchange  Act,  15  U.S.C.  §  78j(b).  

13   After discussing the presumption against extraterritoriality, 561 U.S. 

14   at 255, the Court concluded that, given its text, § 10(b) (and Rule 10b‐

15   5, promulgated thereunder) has only a domestic reach, and therefore 

16   applies only to one of two types of transactions:  (i) “transactions in 

17   securities  listed  on  domestic  exchanges;”  and  (ii) “domestic 

18   transactions in other securities,” id. at 267. 

19          Morrison said nothing about the CEA, and we have only once, 

20   in  Loginovskaya,  addressed  Morrison’s  effect  on  that  act.    There,  we 

21   concluded that Morrison’s “domestic transactions” test applies to the 

22   CEA,  but,  because  the  plaintiff  in  Loginovskaya  did  not  purchase  

23   commodities  on  an  exchange,  we  had  no  occasion  to  address  the 
     12                                                                   No. 17‐648

 1   “domestic exchange” prong.  See Loginovskaya, 764 F.3d at 272–75.  In 

 2   concluding that Morrison’s “domestic transactions” test applies to the 

 3   CEA,  we  adopted  a  rule  established  in  the  §  10(b)  case  of  Absolute 

 4   Activist  Value  Master  Fund  Ltd.  v.  Ficeto,  677  F.3d  60  (2d  Cir.  2012).  

 5   Loginovskaya, 764 F.3d at 274.  In Absolute Activist, we concluded that 

 6   a  transaction  involving  securities  is  a  “domestic  transaction”  under 

 7   Morrison if “irrevocable liability is incurred or title passes within the 

 8   United  States.”    677  F.3d  at  67.    “[I]rrevocable  liability”  attaches 

 9   “when the parties to the transaction are committed to one another,” 

10   or, “in the classic contractual sense, there was a meeting of the minds 

11   of the parties.”  Id. at 68 (internal quotation marks omitted); see also 

12   Vacold  LLC  v.  Cerami,  545  F.3d  114,  121–22  (2d  Cir.  2008)  (citing 

13   Radiation  Dynamics,  Inc.  v.  Goldmuntz,  464  F.2d  876,  890–91  (2d  Cir. 

14   1972)).   

15          Consequently, plausible allegations that parties to a transaction 

16   subject to the CEA incurred irrevocable liability in the United States 

17   suffice to overcome a motion to dismiss CEA claims on territoriality 

18   grounds.  We believe in this case that Plaintiffs’ allegations make it 

19   plausible  that  parties  trading  on  the  KRX  night  market  incur 

20   irrevocable liability in the United States.  This being a sufficient basis 

21   to resolve the extraterritoriality question at this stage, there is no need 

22   for us to address whether the CEA has a territorial reach on the basis 

23   that the CME Globex is a “domestic exchange.”   
     13                                                                 No. 17‐648

 1          In Loginovskaya, we took pains to heed Morrison’s mandate that 

 2   an extraterritorial analysis assess “the particular statutory provision” 

 3   at issue.  Loginovskaya, 764 F.3d at 271 (citing Morrison, 561 U.S. at 266–

 4   67); see also Morrison, 561 U.S. at 261 n.5.  We have never concluded 

 5   however, as the district court and the parties seemed to assume, that 

 6   Morrison’s “domestic exchange” prong applies to the CEA either to 

 7   broaden or to narrow its extraterritorial reach.  The section of the CEA 

 8   relevant to a territoriality analysis, see Loginovskaya, 764 F.3d at 272–

 9   73, does not contain the language similar to the language in § 10(b) 

10   that  led  Morrison  to  craft  the  “domestic  exchange”  prong:    the 

11   “purchase  or  sale  of  any  security  registered  on  a  national  securities 

12   exchange.”    15  U.S.C.  §  78j(b)  (emphasis  added).    Rather,  the  CEA 

13   speaks only of “registered entit[ies].”  7 U.S.C. § 25(a)(1)(D)(i).   

14                                  *       *      * 

15          We  quickly  dispatch  Defendants’  contention  that,  under 

16   Morrison, the CEA cannot apply to a commodity traded on a foreign 

17   exchange.  Leaving aside whether Morrison’s discussion of exchanges 

18   is  applicable  to  the  CEA,  Morrison  itself  refutes  Defendants’ 

19   argument.  Morrison clearly provided that the “domestic transaction” 

20   prong  is  an  independent  and  sufficient  basis  for  application  of  the 

21   Securities  Exchange  Act  to  purportedly  foreign  conduct.    Morrison 

22   summarized the standard in the disjunctive:  “[W]hether the purchase 

23   or sale is made in the United States, or involves a security listed on a 
     14                                                              No. 17‐648

 1   domestic  exchange.”    561  U.S.  at  269–70  (emphasis  added).    In 

 2   applying  this  standard,  Morrison  assessed  the  domestic  nature  of  a 

 3   transaction of securities that were listed on an Australian exchange, 

 4   see id. at 273, which would have been an unnecessary endeavor under 

 5   Defendants’  view.    Similarly,  when  we  applied  Morrison  in  City  of 

 6   Pontiac Policemen’s & Firemen’s Retirement System v. UBS AG, 752 F.3d 

 7   173 (2d Cir. 2014), we specifically assessed, for trades made on foreign 

 8   exchanges,  whether  irrevocable  liability  attached.    Id.  at  181–82.  

 9   Plainly the reasoning of Morrison does not preclude the application of 

10   the  CEA  to  trades  made  on  a  foreign  exchange  when  irrevocable 

11   liability is incurred in the United States.  We therefore turn to whether 

12   Plaintiffs  sufficiently  alleged  that  the  parties  incurred  irrevocable 

13   liability for KRX night market trades in the United States. 

14         The  parties  do  not  dispute  that  the  trades  at  issue  were 

15   “matched”  in  the  United  States  on  CME  Globex  and  were  “cleared 

16   and settled” in Korea.  The issue is therefore whether the allegations 

17   make it plausible that the parties incurred “irrevocable liability” upon 

18   matching.  Plaintiffs’ amended complaint alleges not only that KRX 

19   night market trades bind the parties on matching, it also alleges that 

20   the express view of CME Group is that “matches [on CME Globex] 

21   are  essentially  binding  contracts”  and  “[m]embers  are  required  to 

22   honor  all  bids  or  offers  which  have  not  been  withdrawn  from  the 

23   market.”    AC ¶¶ 21–22.    Nothing  in  the  amended  complaint  or 
     15                                                                 No. 17‐648

 1   elsewhere  suggests  that  a  trading  party  may  unilaterally  revoke 

 2   acceptance following matching on CME Globex.  It follows from these 

 3   allegations  that,  in  the  “classic  contractual  sense,”  Absolute  Activist, 

 4   677 F.3d at 68, parties incur irrevocable liability on KRX night market 

 5   trades at the moment of matching. 

 6          Defendants’  arguments  to  the  contrary  are  unavailing.  

 7   Defendants  contend  that  irrevocable  liability  attaches  only  at 

 8   settlement on the KRX the morning after matching on CME Globex.  

 9   For  this  contention,  they  rely  on  the  KRX  rules,  which,  they  assert, 

10   “provide that KOSPI 200 futures trades become irrevocable only after 

11   clearing  and  settlement.”    Br.  of  Appellees  at  47  (emphasis  added).  

12   We are not convinced.  The KRX rules on which Defendants rely state, 

13   in Defendants’ words, that “executions may be cancel[l]ed or restated 

14   after  matching  due  to  errors  by  the  exchange  or  by  a  market 

15   participant.”  Br. of Appellees at 47.  Whether the exchange can cancel 

16   or  modify  trades  due  to  errors,  by  the  exchange  or  by  a  market 

17   participant,  however,  says  nothing  about  whether  either  trading 

18   party  is  free  to  revoke  its  error‐free  acceptance  of  a  trade  after 

19   matching.    Stated  differently,  that  the  exchange  has  the  power  to 

20   rectify errors in the parties’ contracts does not render those contracts 

21   “revocable” in any meaningful sense. 

22          Defendants  next  point  to  a  KRX  website  that,  they  assert, 

23   provides  that  “‘assumption  of  liability’  occurs  only  during  the 
     16                                                                No. 17‐648

 1   clearing process,”  Br. of Appellee at 48 (alteration omitted), implying, 

 2   in  Defendants’  view,  that  clearing  is  the  first  point  at  which  any 

 3   liability  attaches.  Defendants  expressed  a  similar  view  at  oral 

 4   argument, where counsel contended that liability does not attach at 

 5   all between the buyer and seller of the futures contract, but, rather, 

 6   between  each  and  the  KRX.    This  view  evinces  a  fundamental 

 7   misunderstanding  of  Plaintiffs’  allegations  and  exchange  trading 

 8   generally.    Although  liability  might  ultimately  attach  between  the 

 9   buyer/seller and the KRX upon clearing, that does not mean liability 

10   does not also attach between the buyer and seller at matching prior to 

11   clearing.  The mechanics of the transaction support both:  (i) the buyer 

12   and  seller  enter a  binding  irrevocable agreement  through matching 

13   on  CME  Globex;  and  then,  subsequently,  (ii)  through  the  KRX’s 

14   clearing process, the buyer and seller each transfer that liability from 

15   each other to the exchange.  Before this subsequent transfer of liability 

16   takes  place  in  Korea  the  next  morning,  trading  counterparties  are 

17   bound to each other, and not to the exchange.  This is analogous to 

18   the  traditional  practice,  prior  to  the  advent  of  remote  algorithmic 

19   high‐speed  trading,  in  which  buyers  and  sellers  of  commodities 

20   futures  would  “reach[]  an  agreement  on  the  floor  of  the  exchange” 

21   and  then  subsequently  submit  their  trade  to  a  clearinghouse  for 

22   clearing and settling.  Leist v. Simplot, 638 F.2d 283, 287 (2d Cir. 1980); 

23   see  also  Ryder  Energy  Distribution  Corp.  v.  Merrill  Lynch  Commodities 
     17                                                                 No. 17‐648

 1   Inc., 748 F.2d 774, 776 (2d Cir. 1984).  Just as the meeting of the minds 

 2   previously occurred on the exchange floor, Plaintiffs plausibly allege 

 3   that  there  is  a  similar  meeting  of  the  minds  when  the  minds  of  the 

 4   KRX night market parties meet on CME Globex. 

 5          The KRX rules themselves acknowledge a pre‐existing liability 

 6   between trading counterparties prior to the exchange’s assumption of 

 7   liability.  Specifically, the rules provide that after the KRX verifies a 

 8   trade, “the Exchange shall assume the liability that the member has to the 

 9   member  who  is  the  counterparty  of  [the]  trade  and  the  relevant 

10   member bears the liability that the Exchange assumed for it.”  App’x 

11   441  (emphasis  added).    This  is  consistent  with  the  alleged  view  of 

12   CME  Group,  which  indicates  in  several  sources  identified  in 

13   Plaintiffs’ amended complaint that matching on CME Globex creates 

14   irrevocable liability (which later is assumed by the exchange).   

15          At  the  least,  Plaintiffs’  allegations  make  it  plausible  that  the 

16   parties incurred irrevocable liability for their KRX night market trades 

17   on CME Globex in Illinois, which is all that is required at this stage of 

18   the litigation.  Plaintiffs’ CEA claims should not have been dismissed 

19   on extraterritoriality grounds. 

20          II.    Unjust Enrichment 

21          Plaintiffs brought a claim for unjust enrichment, a New York 

22   common law quasi‐contract cause of action requiring the plaintiff to 

23   establish:    “(1)  that  the  defendant  benefitted;  (2)  at  the  plaintiff’s 
     18                                                                   No. 17‐648

 1   expense; and (3) that equity and good conscience require restitution.”  

 2   Kaye v. Grossman, 202 F.3d 611, 616 (2d Cir. 2000).3  The district court 

 3   dismissed  the  claim,  concluding  that  Plaintiffs  failed  to  prove  a 

 4   required  “direct  relationship”  between  themselves  and  the 

 5   Defendants to support their claim.  Myun‐uk Choi, 232 F. Supp. 3d at 

 6   343.  We disagree. 

 7             Contrary  to  the  district  court’s  view,  a  New  York  unjust 

 8   enrichment claim requires no “direct relationship” between plaintiff 

 9   and  defendant.    In  Cox  v.  Microsoft  Corp.,  the  Appellate  Division 

10   sustained an  unjust  enrichment  claim  brought  against  Microsoft  by 

11   “indirect purchasers of Microsoft’s software products,” i.e., plaintiffs 

12   who  had  no  direct  relationship  with  Microsoft.    8  A.D.3d 39,  40–41 

13   (1st Dep’t 2004).  The court stated “‘[i]t does not matter whether the 

14   benefit  is directly  or  indirectly  conveyed.’”    Id.  at 47  (quoting  Mfrs. 

15   Hanover Tr. Co. v. Chem. Bank, 160 A.D.2d 113, 117–18 (1st Dep’t 1990)); 

16   see also Grund v. Del. Charter Guarantee & Tr. Co., 788 F. Supp. 2d 226, 

17   251  (S.D.N.Y.  2011)  (“Unjust  enrichment  does  not  require  a  direct 

18   relationship between the parties.”). 

19             Rather, the requirement of a connection between plaintiff and 

20   defendant is a modest one:  “[A] claim will not be supported if the 


           Applying  New  York’s  conflict  of  laws  principles,  the  district  court 
           3

     concluded that, because there is no conflict between New York and Illinois 
     law,  New  York  law  applies.    See  Myun‐Uk  Choi,  165  F.  Supp.  3d  at  50.  
     Neither party contests this finding on appeal.  
     19                                                                No. 17‐648

 1   connection between the parties is too attenuated.”  Mandarin Trading 

 2   Ltd.  v.  Wildenstein,  16  N.Y.3d  173,  182  (2011)  (concluding  a 

 3   relationship was too attenuated where there was a complete “lack of 

 4   allegations that would indicate a relationship between the parties, or 

 5   at least an awareness by [defendant] of [plaintiff’s] existence”). 

 6          Plaintiffs’ allegations easily establish a connection sufficient for 

 7   the unjust enrichment claim to proceed.  Plaintiffs alleged it to be a 

 8   near statistical certainty that they directly traded with Defendants on 

 9   the  KRX  night  market  during  the  relevant  period,  in  which 

10   Defendants continually manipulated the market on which the trades 

11   occurred.  AC ¶ 31 n.13.  Moreover, even if none of Plaintiffs’ trades 

12   were executed directly with Defendants, that would not necessarily 

13   defeat Plaintiffs’ claim at this stage because Plaintiffs plausibly allege 

14   that Defendants’ spoofing strategy artificially moved market prices in 

15   a way that directly harmed Plaintiffs while benefitting Defendants.  If 

16   Plaintiffs bought higher or sold lower than they would have absent 

17   Defendants’ manipulation, Defendants would have caused Plaintiffs 

18   harm and enriched themselves at Plaintiffs’ expense and “under such 

19   circumstances that in equity and good conscience [they] ought not to 

20   retain  [the  funds].”    Simonds  v.  Simonds,  45  N.Y.2d  233,  242  (1978) 

21   (internal  quotation  marks  omitted).    In  our  view,  the  connection 

22   between the parties in that situation would not be “too attenuated.”  
    20                                                                      No. 17‐648

1   Consequently,  we  vacate  the  district  court’s  dismissal  of  Plaintiffs’ 

2   unjust enrichment claim.4 


3                                   CONCLUSION 

4             For the reasons stated above, we VACATE the judgment of the 

5   district court and REMAND for further proceedings. 




          Defendants also assert that Plaintiffs’ unjust enrichment claim must be 
          4

    dismissed as duplicative of Plaintiffs’ CEA claims.  Br. of Appellees at 55–
    56.  Defendants did not raise this argument in their motion to dismiss the 
    amended  complaint  and  it  is  therefore  waived.    See  Medforms,  Inc.  v. 
    Healthcare Mgmt. Sols., Inc., 290 F.3d 98, 109 (2d Cir. 2002). In any event, it 
    appears to us that the elements of an unjust enrichment claim are distinct 
    from  the  elements  of  a  CEA  manipulation  claim.    Compare  Mobarak  v. 
    Mowad, 117 A.D.3d 998, 1001 (2d Dep’t 2014), with In re Amaranth Nat. Gas 
    Commodities Litig., 730 F.3d 170, 173 (2d Cir. 2013).  For example, Plaintiffs’ 
    CEA  claim  requires  a  showing  that  it  was  Defendants’  intent  to  create 
    artificial  market  prices,  see  In  re  Amaranth,  730  F.3d  at  173,  an  element 
    Plaintiffs need not establish for their unjust enrichment claim, see Mobarak, 
    117 A.D.3d at 1001.